                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
UNITED STATES DISTRICT COURT                                                          December 06, 2019
                                                                                      David J. Bradley, Clerk
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION


UNITED STATES OF AMERICA                        §
                                                §
                                                §
VS.                                             § CRIMINAL ACTION NO. 4:08-CR-0763
                                                §

SAMIR RAFIC KHOURY


                                MEMORANDUM AND ORDER

         Before the Court is Defendant’s Renewed Motion to Dismiss. (Doc. No. 37). Defendant

argues that the Court should dismiss the pending indictment “on Speedy Trial and statute of

limitations grounds.” (Doc. No. 37 at 42). The Court determines that neither ground justifies

dismissal of the indictment.

I.       Background

         Mr. Khoury is a naturalized citizen of the United States, and a native of Lebanon. (Doc.

No. 1, ¶1). He worked for The M.W. Kellogg Company (“Kellogg”) in the Middle East from 1977

through 1988. (Doc. No. 1, ¶1). In 1988, he switched to working as a consultant for various firms

including Kellogg, and later Kellogg’s successor, Kellogg, Brown & Root, Inc. (“KBR”). (Doc.

No. 1, ¶1). That same year, Mr. Khoury moved his residence to Cleveland, Ohio. (Doc. No. 1, ¶1).

Ohio remained Mr. Khoury’s permanent residence until he relocated to Lebanon in 2004, around

the same time that it became known that KBR was being investigated for violations of the Foreign

Corrupt Practices Act (“FCPA”). (Doc. No. 38 at 3–4.) Mr. Khoury has not left Lebanon since,

with one exception: a 2006 trip to the U.S. to speak with prosecutors. (Doc. No. 37 at 4–5, 38).

         In September 2008, Mr. Albert Jackson Stanley, the former CEO of KBR, pleaded guilty

1 / 13
to one count of conspiracy to violate the FCPA and one count of conspiracy to commit mail and

wire fraud in connection with “kickbacks” allegedly paid to Mr. Stanley by an unindicted

consultant. United States v. Albert J. Stanley, No. 4:08-cr-0597 (S.D. Tex. 2008) (Ellison, J.) (Doc.

No. 9, ¶ 22). He was subsequently sentenced to 30 months imprisonment and ordered to pay $10.8

million in restitution. Stanley, No. 4:08-cr-0597 (Dkt. Entry February 23, 2012). Although Mr.

Khoury was not identified by name in the indictment, he claims that the personal details given

during the proceedings made it obvious to him and others in his industry that he was the consultant

to whom the government was referring. (Doc. No. 37 at 18–19). When asked by Mr. Khoury’s

attorney, the government refused to confirm or deny whether an indictment had been or would be

filed against him. (Doc. No. 11 at 2).

         On November 24, 2008, a grand jury returned an indictment charging Mr. Khoury with

conspiring to commit mail and wire fraud. (Doc. No. 1, ¶¶ 2–3, 5–7). The indictment alleged that

Mr. Khoury paid approximately $11 million in kickbacks to Mr. Stanley in exchange for providing

lucrative consulting fees to Mr. Khoury’s company. (Doc. No. 1, ¶¶ 2–3, 5–7). The indictment was

placed under seal when it was returned. (Doc. No. 5).

         In January 2009, the government entered Mr. Khoury’s arrest warrant into the National

Crime Information Center (“NCIC”) database to alert border officials in the event Mr. Khoury

attempted to re-enter the United States. (Doc. No. 38-1, ¶4). In May 2009, the government issued

an INTERPOL Wanted Person Diffusion to twelve countries (not including Lebanon) through the

U.S. National Central Bureau for Interpol. (Doc. No. 37-2 at 4). The government later issued

another Diffusion to the twelve countries in 2015, and an INTERPOL Red Notice in 2019. (Doc.

No. 38 at 15–16.) An Interpol Red Notice alerts foreign governments to the issuance of a U.S.

arrest warrant, while a Diffusion Notice, which is less formal than a Red Notice, may be sent to


2 / 13
select countries to obtain assistance in locating, arresting and detaining a wanted subject. About

Notices,   INTERPOL,   https://www.interpol.int/How-we-work/Notices/About-Notices (last visited

Sept. 25, 2019).

         In December 2014, Mr. Khoury moved to unseal and dismiss the indictment he suspected

was pending against him, but the motions were denied. (Doc. No. 11 at 10); see also United States

v. Khoury, 4:14-mc-2884 (Dec. 12, 2014). Mr. Khoury next brought a civil suit challenging his

public identification as an unindicted co-conspirator in federal court in the Stanley case. See Doe

v. United States, 4:15-MC-2414 (Aug. 20, 2015). The Fifth Circuit in that case held that the civil

suit was time-barred. Doe v. United States, 853 F.3d 792 (5th Cir. 2017). In 2017, Mr. Khoury

brought another action to unseal and dismiss the indictment that he believed to be pending against

him. United States v. Khoury, 4:17-mc-2553. This Court granted the motion to unseal the

indictment on July 9, 2018. Khoury, 4:17-mc-2553 (Doc. No. 25). At that point, Mr. Khoury refiled

his motion to dismiss in his criminal case. United States v. Khoury, 4:08-cr-0763 (Doc. No. 11).

In November 2018, the Court declined to apply the fugitive disentitlement doctrine (Dkt. Entry

Nov. 29, 2018), which is an equitable doctrine allowing a court discretion to refuse to consider the

merits of a defendant’s motion or appeal when the defendant is a fugitive from justice. Bagwell v.

Dretke, 376 F.3d 408, 410 (5th Cir. 2004). In March 2019, the Court ordered that the government

provide Mr. Khoury with further evidence about its attempts to bring him to trial. (Doc. No. 26).

Mr. Khoury’s Renewed Motion to Dismiss (Doc. No. 37), now before the court, incorporates that

evidence. After a hearing on the Renewed Motion to Dismiss, the Court requested and received

supplemental briefing on the availability of extradition of dual nationals from Lebanon. (Doc. Nos.

44, 45, 46). Having considered the parties’ briefing, the evidence, and the applicable law, the Court

denies Mr. Khoury’s Renewed Motion to Dismiss. (Doc. No. 37).


3 / 13
II.      Discussion

         Mr. Khoury argues that the Court should dismiss the inditement against him on two

grounds. First, he argues that the decade-long delay in prosecution has deprived him of his Sixth

Amendment right to a speedy trial. Second, he argues that the indictment is time-barred by 18

U.S.C. § 3282. The Court finds neither argument persuasive.

A. Speedy Trial

         The Sixth Amendment guarantees that “in all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial . . . .” U.S. Const. Amend. VI. Excessive delay in prosecuting

a defendant after he is indicted or arrested violates this Sixth Amendment right. Barker v. Wingo,

407 U.S. 514 (1972); Doggett v. United States, 505 U.S. 647 (1992). Mr. Khoury argues that the

roughly decade-long delay in prosecuting his case is excessive and that his motion to dismiss

should therefore be granted.

         Courts evaluate speedy trial claims by analyzing the Barker factors: (1) the length of the

delay; (2) whether the delay is attributable to the government or the defendant; (3) whether the

defendant asserted his right to a speedy trial; and (4) whether the defendant suffered any prejudice

from the delay. 407 U.S. at 530. None of the factors is “a necessary or sufficient condition to the

finding of a deprivation of the right of speedy trial. Rather, they are related factors and must be

considered together with such other circumstances as may be relevant.” Id. at 533.

         Barker factors (1), (3), and (4) favor Mr. Khoury. The government concedes under factor

(1) that “the passage of more than nine years between the return and unsealing of the indictment

triggers a speedy trial analysis and weighs in Defendant’s favor.” (Doc. No. 38 at 9); see also

United States v. Cardona, 302 F.3d 494, 497 (5th Cir. 2002) (“Because of the extraordinary delay

of over five years, this factor weighs heavily in Cardona’s favor.”). Factor (3) also weighs in Mr.


4 / 13
Khoury’s favor. Mr. Khoury asserted his right to a speedy trial in December 2014 when he moved

both to unseal and dismiss on speedy trial grounds the indictment that he surmised was pending

against him. (Doc. No. 37 at 8–9). Finally, Mr. Khoury has made a showing of actual prejudice

under factor (4) because at least a dozen potential defense witnesses have allegedly died since

2009. (Doc. No. 37, Exh. E). The delay has also hampered Mr. Khoury’s ability to preserve

documents and to testify credibly in his own defense about an offense that allegedly occurred

roughly twenty-five years ago.

         However, “[t]he flag all litigants seek to capture is the second factor, the reason for delay.”

United States v. Loud Hawk, 474 U.S. 302, 315 (1986). In assessing this factor, “the conduct of

both the prosecution and the defendant are weighed.” Barker, 407 U.S. at 530. Here, the balance

tips strongly in the government’s favor. While the government has proceeded with “reasonable

diligence,” Doggett, 505 U.S. at 656, Mr. Khoury has purposefully evaded the government’s

efforts by remaining in Lebanon. Mr. Khoury thus bears the blame for the delay.

         Mr. Khoury argues that the government failed to act with reasonable diligence because the

only actions it took in the first six years after sealing the indictment were in 2009 when it entered

Mr. Khoury’s arrest warrant into the NCIC database and issued an INTERPOL Diffusion. (Doc.

No. 37 at 26). The government argues that it did everything it reasonably could have been expected

to do, given that Mr. Khoury has resided in Lebanon since 2004. (Doc. No. 38 at 9). At the heart

of the parties’ dispute, lies the issue whether it was unreasonable for the government not to request

Mr. Khoury’s extradition.

         As evidence that extradition was unavailable, the government has submitted a declaration

from Jeffrey M. Olson, an Associate Director at the Office of International Affairs (“OIA”). (Doc.

No. 44-1). Mr. Olson attests that it would have been futile to request Mr. Khoury’s extradition


5 / 13
because “[t]he United States and Lebanon do not have a bilateral extradition treaty,” and “Article

32 of the Lebanese Criminal Code prohibits the extradition of Lebanese Citizens, including [dual

citizens].” (Doc. No. 44-1, ¶¶ 6–8). Article 32 provides that “[o]ffences falling within the territorial

jurisdiction or the jurisdiction rationae materiae or ratione personae of Lebanese law . . . may not

give rise to extradition,” while Article 20 defines jurisdiction ratione personae as jurisdiction over

“any Lebanese national who, acting outside Lebanese territory . . . commits a felony or

misdemeanor that is punishable under Lebanese law.” LEB. PENAL CODE ARTS. 20, 32 (Doc. No.

45-1). Mr. Olson’s explains that his understanding of Article 32 is “based on OIA’s

communications with Lebanese government officials” and that he is “unaware of any instances in

which Lebanon has agreed to extradite to the United States any person deemed to be a Lebanese

citizen or dual citizens of Lebanon and another country.” (Doc. No. 44-1, ¶¶ 6–8). Additionally,

the government submitted a declaration from Tom Heinemann, Assistant Legal Advisor in the

State Department, in which Mr. Heinemann states that it is also his understanding “that Article 32

of the Lebanese Criminal Code prohibits the extradition of Lebanese nationals” and that this

understanding is “based on public representations of the Government of Lebanon . . . and on direct

communications between Lebanon and the United States with respect to past extradition requests.”

(Doc. 46, Exh. B).

         In response, counsel for Mr. Khoury has helpfully provided two declarations from experts

on Lebanese extradition law. One is from Judge Afif Chamseddine, member of the Appeals

Chamber of the Special Tribunal for Lebanon in The Hague (Doc. No. 45, Exh. B), the other from

Judge Hatem Madi, the former Public Prosecutor of Lebanon’s Court of Cassation (Doc. No. 45,

Exh. C). Judge Chamseddine concludes that the phrase “may not give rise to” in Article 32 is

discretion-laden and that it is thus “possible to extradite a foreign national,” but only “in light of


6 / 13
the decision-making and the assessment of the Lebanese authorities in each case separately.” (Doc.

No. 45, Exh. B). Judge Madi agrees that Article 32 does not “explicit[ly] and direct[ly]” prohibit

the extradition of Lebanese citizens, and concludes that a request to extradite a Lebanese citizen is

“subject to the decision of the Lebanese government, which has the sole right to accept it or to

reject it . . . based on its absolute discretionary authority[.]” (Doc. 45, Exh. C).

         The Court need not settle the parties’ dispute over how to interpret Article 32. Even

assuming that Article 32 reserves to the Lebanese government discretion to extradite Lebanese

citizens, the record contains no indication that the Lebanese government is willing to exercise its

discretion in this manner. Neither party has cited to a single instance in which the Lebanese

government has agreed to extradite a Lebanese citizen to the United States. Further, both Mr. Olson

and Mr. Heinemann attest that past conversations with Lebanese officials left them with the clear

understanding that extradition is unavailable. The government thus had good reason to conclude

that requesting Mr. Khoury’s extradition would have been an exercise in futility. “[W]here our

government has a good faith belief supported by substantial evidence that seeking extradition from

a foreign country would be futile, due diligence does not require our government to do so.” U.S.

v. Corona-Verbera, 509 F.3d 1105, 1114–15 (9th Cir. 2007); see also U.S. v. Tchibassa, 452 F.3d

918, 924–25 (D.C. Cir. 2006) (defendant “was more to blame than the government for the initial

delay because he maintained his residence in Zaire, beyond the government’s diplomatic reach,”

and the government is not required to pursue “extraordinary measures” where no extradition treaty

exists). Under the circumstances, the government demonstrated reasonable diligence.

         Mr. Khoury further argues that “[t]he government’s tactical decision to deny Mr. Khoury

notice of the indictment, and affirmative actions to prevent unsealing, make the government solely

responsible for the delay.” (Doc. No. 39 at 4). But the government’s reasonable decision to seal


7 / 13
the indictment did not leave Mr. Khoury unaware of his indictment. Cf. United States v. Brown,

169 F.3d 344, 349 (6th Cir. 1999) (holding that the government “failed to prove that Brown was

actually culpable in causing the delay in his case” because it “did not present credible evidence

that Brown was aware of the issuance of the indictment”). In this case, the government has

provided credible evidence that, even during the period the indictment was sealed, Mr. Khoury

strongly suspected his indictment and chose to remain in Lebanon as a result. The government

points to evidence that Mr. Khoury moved to Lebanon in 2004, around the time the DOJ began its

investigation (Doc. No. 16-1); that Mr. Khoury has not been back since, except for one trip in 2006

under the terms of a safe passage letter issued as part of the investigation (Doc. No. 16-1); that by

September 2008, Mr. Khoury was aware that he was implicated as a co-conspirator (Doc. No. 37

at 6–7); and that by 2014, Mr. Khoury had filed a motion to unseal and dismiss the indictment he

presumed was pending against him (4:14-mc-02884, Doc. No. 1). Indeed, Mr. Khoury claims that

he and others in the industry could readily tell that he was the unidentified consultant referred to

in Mr. Stanley’s indictment issued in 2008. (Doc. No. 37 at 18).

         Collectively, these facts constitute credible evidence that Mr. Khoury remained in Lebanon

purposely to evade prosecution during the roughly ten-year period in question. “[A] defendant who

intentionally evades the government’s efforts to bring him to trial is culpable in causing the

delay.” United States v. Ingram, 446 F.3d 1332, 1337–38 (11th Cir. 2006) (internal citations

omitted). Thus, “the prejudice growing from such delay cannot be weighed in his favor.” Brown,

169 F.3d at 349. The Court therefore determines that the balance of Barker factors weighs in the

government’s favor. Mr. Khoury’s Sixth Amendment right to a speedy trial has not been violated.

B. Statute of Limitations

         Title 18 includes a general five-year statute of limitations for non-capital federal crimes.


8 / 13
18 U.S.C. § 3282(a) (2018) (“[N]o person shall be prosecuted . . . for any offense . . . unless the

indictment is found or the information is instituted, within five years”). An indictment ordinarily

is “found,” thereby tolling the running of the limitations period, when it is returned by the grand

jury. United States v. Srulowitz, 819 F.2d 37, 40 (2d Cir. 1987). This is generally true even if the

indictment is sealed. United States v. Sharpe, 995 F.2d 49, 51 (5th Cir. 1993). However, “[a] sealed

indictment will not relate back to the time of its filing for limitations purposes if the defendant can

demonstrate that substantial actual prejudice occurred between the sealing and the unsealing.”

Sharpe, 995 F.2d at 51 (emphasis added). In that circumstance, courts will consider the indictment

“found” when it is unsealed. Id.

         The five-year limitations period established by § 3282(a) may, under certain conditions, be

suspended for a limited period prior to the filing of an indictment. One such condition is established

by 18 U.S.C. § 3292. Section 3293, which is entitled “Suspension of limitations to permit United

States to obtain foreign evidence,” allows for a maximum three-year suspension of the limitations

period in certain circumstances after the government requests evidence from a foreign country.

The government, as discussed further below, relies on § 3292 to defend the timeliness of Counts

Two, Three, Nine, and Ten of the indictment.

         Mr. Khoury argues that all charges in the indictment are time-barred by 18 U.S.C. § 3282.

(Doc. No. 37 at 41-50). To defend this claim, Mr. Khoury invokes the Sharpe “substantial actual

prejudice” exception to argue that his indictment was not “found” until it was unsealed on July 9,

2018—well after the § 3282 limitations period had run. He separately argues that Counts Two,

Three, Nine, and Ten of the indictment are time-barred because the “5-year limitations period

applicable to those Counts expired . . . before the government obtained an order suspending the

limitations period pursuant to 18 U.S.C. § 3292.” The Court addresses each argument in turn.


9 / 13
1. The Sharpe Exception

          “A sealed indictment will not relate back to the time of its filing for limitations purposes if

the defendant can demonstrate that substantial actual prejudice occurred between the sealing and

the unsealing.” Sharpe, 995 F.2d at 51. Mr. Khoury argues that, because he was prejudiced by the

government’s decision to seal his indictment, his indictment was not “found” for purposes of

§ 3282 until it was unsealed on July 9, 2018. (Doc. 37 at 39–40). Accordingly, Mr. Khoury argues

that all counts in the indictment are time-barred because the § 3282 statute of limitations expired

before July 9, 2018. (Doc. 37 at 39–40).

          For the reasons stated in Section II.A, the Court agrees that Mr. Khoury suffered

“substantial actual prejudice . . . between the sealing and the unsealing.” Sharpe, 995 F.2d at 51.

The government has argued persuasively, however, that the prejudice to Mr. Khoury is “self-

inflicted.” (Doc. No. 38 at 38). As discussed above, the delay in Mr. Khoury’s case was caused by

his decision to retreat to Lebanon, not the government’s decision to seal. The Court doubts that the

Fifth Circuit intended for the Sharpe exception to extend to cases involving self-inflicted prejudice.

Applying the rule rather than the exception, the Court therefore finds that Mr. Khoury’s indictment

was “found” when it was filed and sealed on November 24, 2008.

          Mr. Khoury argues that this Court should recognize an exception for instances in which

the indictment was sealed for an improper purpose or an inappropriate amount of time. See e.g.,

United States v. Gigante, 436 F. Supp. 2d 647, 654 (S.D.N.Y. 2006); United States v. Sherwood,

38 F.R.D. 14 (D. Conn. 1964). The Court agrees that “the government’s ability to toll the statute

of limitations by sealing and indictment is not unlimited.” Sharpe, 995 F.2d at 52 n.5. Under the

circumstances, however, the government’s decision to seal the indictment was of reasonable

purpose and length. In particular, it was reasonable to keep the indictment sealed to increase the


10 / 13
likelihood that Defendant would venture outside Lebanon where he could be apprehended.

2. Section 3292 Suspension

       Counts Two, Three, Nine and Ten allege conduct that occurred between December 8,

2000 and August 24, 2001. (Doc. No. 1). The indictment was filed and sealed on November 24,

2008. (Doc. No. 1). Thus, absent tolling of the § 3282 statute of limitations, Counts Two, Three,

Nine and Ten would have been time-barred at the time of indictment.

       The government relies on the suspension provision in § 3292 to argue that the counts are

not time-barred. (Doc. No. 38 at 34). Section 3292 provides:

       (a)(1) Upon application of the United States, filed before return of an indictment,
       indicating that evidence of an offense is in a foreign country, the district court before
       which a grand jury is impaneled to investigate the offense shall suspend the running of
       the statute of limitations for the offense if the court finds by a preponderance of the
       evidence that an official request has been made for such evidence and that it reasonably
       appears, or reasonably appeared at the time the request was made, that such evidence is,
       or was, in such foreign country.

       (2) The court shall rule upon such application not later than thirty days after the filing of
       the application.

       (b) Except as provided in subsection (c) of this section, a period of suspension under this
       section shall begin on the date on which the official request is made and end on the date
       on which the foreign court or authority takes final action on the request.

       (c) The total of all periods of suspension under this section with respect to an offense--

               (1) shall not exceed three years; and

               (2) shall not extend a period within which a criminal case must be initiated for
               more than six months if all foreign authorities take final action before such period
               would expire without regard to this section.

       (d) As used in this section, the term “official request” means a letter rogatory, a request
       under a treaty or convention, or any other request for evidence made by a court of the
       United States or an authority of the United States having criminal law enforcement
       responsibility, to a court or other authority of a foreign country.

18 U.S.C. § 3292 (emphasis added). In Mr. Khoury’s case, the government made an official

request for evidence to a foreign country on September 30, 2004, and in November 2006 applied
11 / 13
for and received an order suspending the limitations period. (Doc. 38 at 34). Final action on the

request occurred in July 2008. (Doc. 38 at 34).

          Relying on § 3292, the government argues that Counts Two, Three, Nine and Ten are not

time-barred because the five-year limitations period was suspended starting on September 30,

2004, the date the government requested foreign aid. See United States v. Bischel, 61 F.3d 1429,

1434 (9th Cir. 1995) (“[T]he statute plainly contemplates that the starting point for tolling the

limitations period is the official request for evidence, not the date the § 3292 [application] is

made or granted”). The suspension lasted for the statutory maximum of three years because final

action on the request was not received until July 2008. See 18 § 3292(c)(1) (The period of

suspension “shall not exceed three years”). Thus, the limitations period for each count was

suspended between September 30, 2004 and September 30, 2007. Once that three-year

suspension is added to the original five-year limitations period, it is clear that Counts Two,

Three, Nine and Ten are not time-barred.

          Mr. Khoury argues that the government’s reasoning is flawed because, although the

government requested foreign aid on September 30, 2004, it waited until November 2006 to

apply for a court order suspending the limitations period pursuant to § 3292. By then, the

argument goes, there was no statute of limitations to “suspend” because the five-year statute of

limitations on Counts Two, Three, Nine and Ten had expired between December 8, 2005 and

August 24, 2006. (Doc. No. 37 at 34). In support of this argument, Mr. Khoury points to United

States v. Kozeny, in which the Second Circuit held that “the plain language of [§ 3292] requires

that an application to suspend the running of the statute of limitations be filed before the

limitations period has expired.” 541 F.3d 166, 174 (2d Cir. 2008). The Ninth Circuit has held

otherwise however. See Bischel, 61 F.3d at 1434 (rejecting Defendant’s argument that a


12 / 13
§ 3292 order cannot “revive” an expired period of limitations). The Fifth Circuit has not

addressed whether § 3292 suspension is appropriate when the government makes an official

request for foreign evidence before the statute of limitation has run, but applies for suspension of

the statute of limitations after it has run. The issue is a close one. The Court determines,

however, that the text of § 3292 favors the government’s view that the application for suspension

may be filed any time prior to filing of the indictment, so long as the official request for evidence

is made while the statute of limitations is still running. Again, § 3292 provides in relevant part:

          Upon application of the United States, filed before return of an indictment, indicating that
          evidence of an offense is in a foreign country, the district court . . . shall suspend the
          running of the statute of limitations for the offense if the court finds by a preponderance
          of the evidence that an official request has been made for such evidence and that it
          reasonably appears, or reasonably appeared at the time the request was made, that such
          evidence is, or was, in such foreign country. . . . [A] period of suspension under this
          section shall begin on the date on which the official request is made and end on the date
          on which the foreign court or authority takes final action on the request.

18 U.S.C. § 3292 (emphasis added). The Court hesitates to read the phrase “filed before return of

an indictment” to mean, as Mr. Khoury would have it, “filed before return of an indictment and

before expiration of the un-tolled statute of limitations.” The Court therefore agrees with the

government’s interpretation of § 3292 and holds that Counts Two, Three, Nine and Ten are not

time-barred.

III.      Conclusion

          The Court DENIES Defendant’s Renewed Motion to Dismiss. (Doc. No. 37).

          IT IS SO ORDERED.

          SIGNED at Houston, Texas, on this the 6th day of December 2019.




                                                        HON. KEITH P. ELLISON
                                                        UNITED STATES DISTRICT JUDGE

13 / 13
